Citation Nr: 1002207	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, status post cheilectomy of the left 
metatarsophalangeal joint (MTPJ), postoperative hallux 
rigidus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, status post cheilectomy of the 
right metatarsophalangeal joint, postoperative hallux 
rigidus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to 
March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
postoperative hallux rigidus, status post cheilectomy of the 
left and right metatarsophalangeal joints (MTPJs) with a 10 
percent rating each, effective from March 19, 1994.  

In November 2007, the Veteran appeared at the New Orleans RO 
and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

During the hearing the veteran raised the issue of 
entitlement to service connection for depression,  including 
as secondary to his service-connected foot disabilities.  
That issue, which has not been adjudicated, is  referred back 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  Residuals, status post cheilectomy of the left MTPJ, 
postoperative hallux rigidus have been manifested by pain, 
tenderness, limited standing tolerance and walking distance, 
and limited range of motion.

2.  Residuals, status post cheilectomy of the right MTPJ, 
postoperative hallux rigidus have been manifested by pain, 
tenderness, limited standing tolerance and walking distance, 
and limited range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals, 
status post cheilectomy of the left MTPJ, postoperative 
hallux rigidus have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5280, 5281, 5284 (2009).

2.  The criteria for a 20 percent rating for residuals, 
status post cheilectomy of the right MTPJ, postoperative 
hallux rigidus have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5280, 5281, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The current appeal arises from the Veteran's disagreement 
with the initial evaluations assigned with the grant of 
service connection for his left and right foot disabilities.  
Courts have held that where the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  In consideration of Hartman and Dunlap, further 
VCAA notice is not required.

Duties to Assist

The information and evidence associated with the claims file 
consist of the Veteran's service treatment records and VA and 
private medical treatment records.  The Veteran was also 
afforded VA examinations in connection with his claim.  He 
has not indicated that there is any outstanding evidence 
pertinent to his claims and the Board is also unaware of any 
outstanding evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
Veteran and is, thus, harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Background

Service treatment records reflect that the Veteran underwent 
cheilectomies in October 1991 and February 1992 for bilateral 
hallux rigidus.  VA and private post-service treatment 
records note swelling in both feet and a long history of 
bilateral foot pain.  A May 1994 VA examination indicated 
significant tenderness to palpation over the MTPJ of the left 
great toe.  Walking reportedly increased his discomfort.  He 
also reported that weightbearing caused increased pain and 
that he could not be up comfortably for more than 15 to 20 
minutes at a time.  He was noted to move with a satisfactory 
gait pattern but did not push off on either great toe.  He 
had 10 degrees of dorsiflexion of the right great toe and 15 
degrees of plantar flexion.  The left great toe had 5 degrees 
of dorsiflexion and 15 degrees of plantar flexion.  The 
diagnosis was residuals of bilateral post-operative hallux 
rigidus.  

The Veteran underwent a VA examination in June 2003.  He 
reported occasional loss of balance due to the pain.  He also 
reported an altered gait, in that he walked on the lateral 
aspects of the toes of his feet.  The pain was reportedly 
greater on the left, than the right.  He further indicated 
that he worked as a supervisor for a sheet metal company 
which required him to go up and down ladders daily.  At the 
end of the day or the next day, his feet were extremely 
painful, especially around the metatarsal area; however, he 
continued to work despite his extreme pain.  

It was noted that the prior surgical procedures for pain of 
the first big toe were not successful for relief of pain and 
increased range of motion.  On physical examination, there 
was excessive wear on the lateral heels and soles of both 
shoes.  There were 30 degrees of hallux dorsiflexion on the 
left and 40 degrees on the right, which the examiner noted 
was "painful during the passive range of motion."  The 
Veteran was observed to walk on the lateral aspect, avoiding 
the hallux area bilaterally.  X-rays showed severe 
degenerative joint disease first MTPJ bilaterally.  The 
clinical impression was severe degenerative joint disease of 
first MTPJ bilaterally, overload syndrome of the first 
metatarsal secondary to the hallux rigidus bilaterally; 
altered gait secondary to severe degenerative joint disease 
of first MTPJ bilaterally, overload syndrome of the first 
metatarsal secondary to the hallux rigidus bilaterally; and 
history of balance loss due to severe degenerative joint 
disease of first MPJ bilaterally, overload syndrome of the 
first metatarsal secondary to the hallux rigidus bilaterally.

The June 2003 examiner also commented on the presence of 
bilateral foot scars.  There was a scar 6 inches in length 
that was freely movable and extended up to the midshaft of 
the proximal phalanx and up proximally.

In a November 2003 letter, a private physician stated that 
the first metatarsophalangeal joints of both the Veteran's 
feet were painful.  X-rays showed severe hallux rigidus in 
both metatarsophalangeal joints.  Fusion surgery was 
recommended.

An August 2004 VA outpatient treatment record indicated that 
the range of motion of the Veteran's first MTPJ bilaterally, 
was severely limited with pain upon dorsiflexion and plantar 
flexion.  There was 12 degrees range of motion, left great 
toe and 15 degrees on the right.  X-rays showed severe joint 
narrowing of the first SMPJ with osteophytic bone.  The 
Veteran was treated with custom molded semi-rigid orthotics 
with a rigid Morton's extension.  Additional VA outpatient 
treatment records dated between January 2005 and December 
2006 reflect that conservative measures, such as rigid shoes, 
rigid inserts, steroidal injections, non-steroidal anti-
inflammatories failed to relieve the Veteran's discomfort.  

Private medical records from Dr. R. reflect complaints of 
severe foot pain with pain rated as a 7 on a good day and 10 
on a bad day on a scale of 10.  A May 2006 record shows there 
was 15 degrees of motion at the MTP joint bilaterally.  
Moderate swelling and pain was also present.  X-rays 
confirmed severe degenerative joint disease of first 
metacarpal phalangeal joint bilaterally.  Fusion surgery was 
recommended.  

The claims file also contains letters from some of the 
Veteran's employers in which they attested to the impact his 
foot disabilities had on his employment.  In an undated 
letter, J. M. indicated that the Veteran had worked for him 
over a year and a half, and had worked with him for about 8 
to 10 years.  J. M. stated that the Veteran had a marked 
interference with his ability to climb ladders.  He also 
noted that the Veteran's feet had gotten worse as time went 
by and that the Veteran was told by BTC sheet metal that he 
would have to find other work if he could not climb ladders.  

In a March 2007 letter, a representative from G.M.C., Inc. 
wrote that he had worked with the Veteran over the past 12 
years.  This individual indicated that he had noticed the 
Veteran's difficulty with climbing ladders and construction 
obstacles, and had a marked interference with his work 
requirements over the years.  He recommended that the Veteran 
be transferred and hired on at NM Co., as a non-working 
supervisor.  

A letter dated in May 2007 reflects that the Veteran accepted 
employment at NM Co., with duties restricted to that of a 
strictly supervisory nature.  The letter further stated that 
the Veteran had been experiencing a marked interference with 
employment efficiency and job performance, and that his 
physical constraints were directly attributable to his 
diminished work performance.

At a November 2007 hearing before the undersigned, the 
Veteran testified that his foot problems caused his 
activities of daily living to decline, and he was no longer 
able to enjoy activities with his wife or hunt with his 
brothers.  He also testified that he wore VA-prescribed 
braces on his feet to prevent pronation.  The Veteran also 
stated that he had to transfer from a job where he was a 
foreman/supervisor/superintendent to basically having an 
office job because he could not climb ladders or stairs and 
had difficulty walking over the obstacles out on the job 
sites.  He indicated that although he was hired on at his new 
company (NM, Co.) as a supervisor; he went from working an 
average 60-70 hour week (that was "killing" him) to a 40-
hour week and losing some of the benefits he had.  He 
testified that prior to the transfer, he was in charge of 
anywhere between four or five people.  His duties included 
reading blueprints, helping to hang ductwork, and other 
various construction/sheet metal trade duties.  With the 
transfer, he basically had a desk job, but he still has to 
get up and walk around and go out to the field and look at 
things.  

Additional VA outpatient treatment records, dated between 
December 2006 and March 2009 reflect ongoing complaints of 
bilateral foot pain.  The Veteran is shown to have reinjured 
his right foot in April 2007.  The treatment notes indicate 
that he was climbing a ladder when he heard a "pop" and his 
big toe joint became swollen and painful.  X-rays revealed 
evidence of proximal dislocation of sesamoids when compared 
to previous X-rays.  The diagnosis was possible hallux flexor 
rupture.  The Veteran presented in March 2008 with a 
complaint of increased bilateral foot pain especially in the 
left great toe, with swelling and warmth.  Objectively, there 
was tenderness in the left MTPJ joint on palpation, but 
swelling and warmth were absent.  He was able to ambulate 
independently and without assistance.  No passive motion was 
possible in the left great toe.  

The claim was remanded by the Board in January 2008, in part 
for a VA examination.  At the outset of the examination in 
September 2008, the examiner stated the claims file was 
reviewed.  Subjectively, pain was reportedly present in both 
feet, with standing, walking, and at rest.  Fatigability, 
lack of endurance, lack of motion, and loss of balance 
reportedly occurred with standing and walking on the left.  
On the right, he reported pain while standing, walking and 
resting; stiffness; fatigability; and lack of motion and 
balance while standing and walking.  There were weekly or 
more flare-ups upon weight-bearing, walking, and standing.  
The Veteran noted that he was only able to stand for 15-20 
minutes and walk a limited distance of 200 feet before 
stopping.  He used a foot brace to keep the first MTPJ from 
moving and to prevent walking on the side of his feet.  

On physical examination, there was evidence of painful motion 
and swelling localized to the first MTPJ, bilaterally.  
Tenderness was present in the great toe and first MTPJ, 
bilaterally.  There was evidence of weakness in the bilateral 
forefoot, and of abnormal weight-bearing, in the form of 
callosities.  There was no evidence of instability in either 
foot.  On the left foot, the first metatarsophalangeal toe 
joint was in rectus position.  There was 0.1 degree of 
available dorsiflexion and no available plantar flexion at 
the first MTPJ.  The examiner noted that he really had to 
force to obtain motion within the joint.  On the right foot, 
there was 5 degrees of available dorsiflexion with pain and 
no available plantar flexion at the first MTPJ.  There was no 
evidence of a skin or vascular abnormality, no pes cavus, no 
mal/nonunion of the tarsal or metatarsal bones, atrophy or 
other foot deformity, in either foot.  

Left foot X-rays showed degenerative arthritic changes, 
especially in the first metatarsophalangeal joint and diffuse 
demineralization.  Right foot X-rays showed soft tissue 
swelling about the foot and degenerative changes at the MTPJ 
of the right first toe.

As for scars, on the left foot there was a dorsal surgical 
scar, that was hypopigmented and non-keloidal.  The scar 
measured 4.5 cm in length and there was no limitation of 
motion due to the scar.  On the right foot, a dorsal surgical 
scar measured 5 cm in length.  It was non-keloidal and caused 
no limitation of motion.  The scars on both feet moved 
freely.  

A joints examination was also provided in September 2008 
which found the hips were normal but there was mild 
degenerative joint disease in the knees and ankles.  The 
examiner found no correlation between the foot pathology and 
the mild degenerative joint disease of the knees and ankles 
but did find a correlation to his obesity and occupation.

Regarding the Veteran's employment history, the foot examiner 
noted he was then  employed as a sheet metal worker with 
limited duties.  He was employed full-time and had lost 6 
weeks from work in the last 12 month period due to pain in 
both feet.  The examiner stated that the severe degenerative 
joint disease, first MTPJ bilaterally had a significant 
effect on occupational activities in that it interfered with 
the Veteran's ability to lift and carry, and caused a lack of 
stamina, weakness, fatigue, and pain.  As a result, the 
Veteran was assigned different duties.  The foot disorder was 
noted to have a severe effect on chores, prevented exercise 
and sports, had a moderate effect on recreation and a mild 
effect on driving.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2009).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40 (2009).  However, 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code (DC) 5003 provides that arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2009).  
When the limitation of motion of a specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  For the 
purposes of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are each considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45(f) (2009).

Diagnostic Code 5281 instructs that hallux rigidus is to be 
rated as hallux valgus, severe.  See 38 C.F.R. § 4.71a, DC 
5281 (2009).  Diagnostic Code 5280 pertains to unilateral 
hallux valgus.  Under this code, a single, 10 percent 
disability rating is authorized for severe hallux valgus, if 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 
5280 (2009).

Disabilities from other foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  38 C.F.R. § 4.71a, DC 5284 (2009).  
With actual loss of use of the foot, a 40 percent rating is 
assigned. 38 C.F.R. § 4.71a, DC 5167 (2009).  

With actual loss of use of the foot, a 40 percent rating is 
assigned. 38 C.F.R. § 4.71a, DC 5167 (2009).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Analysis

Each of the Veteran's service-connected left and right foot 
cheilectomy residuals are separately rated as 10 percent 
disabling, the maximum allowable under Diagnostic Codes 5280 
and 5281.  He seeks an initial rating in excess of 10 
percent.  

As noted, VA examination reports reflect that the Veteran's 
bilateral hallux rigidus foot disability is manifested by 
chronic pain, mostly localized to the first MTPJ.  This pain 
causes limited standing tolerance, walking distance, and 
range of motion of the great toes.  The June 2003 examiner 
found an altered gait and history of a balance loss.,  The 
January 2008 examiner noted that there was loss of motion, 
pain localized to the first MTPJ bilaterally, swelling, 
forefoot weakness, and lack of endurance-with weekly or more 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45.

After reviewing the evidence, both subjective and objective, 
the Board believes that the degree of impairment resulting 
from the hallux rigidus of both great toes approximates 
moderately severe foot disabilities under DC 5284, thereby, 
warranting separate 20 percent ratings.  The assignment of a 
20 percent evaluation takes into consideration the DeLuca 
factor, wherein a higher rating may be assigned based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995).  

A 30 percent evaluation under DC 5284 is not warranted for 
either foot disability because the disability picture does 
not more nearly approximate a severe disability.  See 38 
C.F.R. § 4.7.  For comparison purposes, in order to warrant 
separate 30 percent evaluations for each foot under the 
provisions of DC 5276, for pronounced acquired flatfoot there 
would need to be marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, DC 5276 (2009).  Similarly, a 30 percent evaluation is 
assigned under the provisions of DC 5278, for pes cavus, 
there would need to be multiple significant problems 
involving marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity.  38 C.F.R. § 4.71a, DC 5278 (2009).  

The Veteran's bilateral great toe disabilities, while 
significant, do not involve the extensive symptomatology 
needed for a 30 percent evaluation under Diagnostic Codes 
5276 or 5278.  Neither the VA examiners nor the Veteran have 
indicated any symptoms involving with the second, third, 
fourth and fifth toes.  The January 2008 examiner 
specifically indicated there was no evidence of any other 
foot deformity, in either foot.  

The fact that "severe" hallux rigidus has been diagnosed does 
not mean that it is equivalent to a "severe" foot injury 
under Diagnostic Code 5284, since hallux rigidus only 
involves the big toe and not the whole foot.  Rather, as 
noted above, the evidence as a whole must be evaluated to 
determine the severity of the Veteran's bilateral foot 
disability.  38 C.F.R. §§ 4.2, 4.6.

Additionally, the criteria for a rating in excess of 20 
percent is not warranted under any other diagnostic code 
since the only other diagnostic codes that provide for a 
higher evaluation involve either amputation of the great toe 
with removal of metatarsal head or severe malunion or 
nonunion of the tarsal or metatarsal bones, which are not 
present in this case.  See 38 C.F.R. § 4.71a, DCs 5171, 5283 
(2009).  Moreover, while the functioning of both the 
Veteran's feet is limited, no medical evaluation or opinion 
on file indicates that he has actually lost the use of either 
foot to warrant a 40 percent rating under DC 5167.  

The Board has also considered whether the Veteran is entitled 
to a separate evaluation based on the post-operative dorsal 
scars surgical on the Veteran's bilateral feet.

Under Diagnostic Code 7801, scars that are deep or that cause 
limited motion and exceed an area of 6 square inches (39 sq. 
cm). warrant a 10 percent evaluation,  A deep scar is 
associated with underlying soft tissue damage. Note (2).  
38 C.F.R. § 4.118, DC 7801 (2008).  

Under Diagnostic Code 7802, scars that are superficial and 
that do not cause limitation of motion  and that exceed 144 
sq. inches warrant a 10 percent evaluation.  A superficial 
scar is not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7802 (2008).  

Under Diagnostic Code 7803, a superficial and unstable scar 
warrants a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).  

Under Diagnostic Code 7804, a superficial and objectively 
painful scar warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).  

Pursuant to Diagnostic Code 7805, scars that cause limitation 
of motion are to be rated on the limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The Board notes that the regulations pertaining to scars were 
recently amended.  See 73 Fed. Reg. 54710 (October 23, 2008), 
however, none of the amendments are applicable here.  

A separate rating on the basis of the bilateral dorsal 
surgical scars is not warranted as the scars are not deep (DC 
7801); do not exceed or even approximate 144 sq. inches (DC 
7802); are not shown to be unstable or painful (DCs 7803 and 
7804); and cause no limitation of motion or function of the 
foot (DC 7805).  In sum, separate 20 percent ratings, and no 
higher, are warranted for the Veteran's service-connected 
great toe disabilities.

In reaching this decision, the Board considered the issue of 
whether the Veteran's service-connected great toe 
disabilities standing alone present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran 
has reported that he had to change jobs as a result of the 
disabilities.  The Veteran's great toe disabilities are 
manifested by limited motion in the bilateral first MTPJs, 
with associated symptoms of pain and stiffness.  While the 
original rating criteria pertaining to hallux rigidus were 
not adequate to rate the disability, the Board herein found 
that he was entitled to a higher schedular rating under other 
rating criteria.  The rating criteria used in this appeal 
reasonably contemplates these symptoms and the assigned 
schedular evaluations are, therefore, adequate.  Moreover, 
there is no indication in the record that the there is such 
an exceptional disability picture that the available 
schedular evaluations, to include under DC 5284, are 
inadequate.  In addition, these great toe disorders have not 
required recent frequent periods of hospitalization, nor are 
they shown to have caused a marked interference with 
employment.  

The Board has considered the letters from the Veteran's 
employers attesting that his disabilities have caused marked 
interference with his employment as a sheet metal supervisor.  
The Veteran has also testified that he went from working an 
average 60-70 hour week to a 40-hour week.  At the most 
recent VA examination the Veteran reported losing 6 weeks 
from work in the last 12 month period due to pain in both 
feet and the VA examiner stated that service-connected foot 
disorder had a significant impact on the Veteran's 
occupational activities.  

The Board however, notes that the letters and testimony show 
that despite his difficulties the Veteran has been able to 
consistently maintain full-time employment in his field, in a 
supervisory position, even though his duties have been varied 
to account for his foot problems and his 60-70 hour work week 
has now become a 40-hour work week.  Also, while the Veteran 
reports having recently missed a brief period of work, 
throughout the entire course of the claim period, he has not 
lost significant time from work due to his foot disabilities 
and has continued to work on a full-time basis.  The 20 
percent rating assigned to each disability already recognizes 
that there are industrial limitations associated with the 
disabilities.  Accordingly, the regular schedular standards 
and the assigned 20 percent ratings adequately compensate the 
Veteran for any adverse impact caused by his great toe 
disabilities.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  TDIU may be a part of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In this case, the Veteran is employed full time and has not 
alleged that he was unemployable during the course of the 
appeal.  Moreover, there is no evidence of unemployability, 
accordingly, TDIU is not raised by the record. 


ORDER

A 20 percent disability rating for residuals, status post 
cheilectomy of the left metatarsophalangeal joint, 
postoperative hallux rigidus is granted.

A 20 percent disability rating for residuals, status post 
cheilectomy of the right metatarsophalangeal joint, 
postoperative hallux rigidus is granted.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


